Sutton, J.
Under the decision and judgment of the Supreme Court of Georgia in this case, 184 Ga. 42 (190 S. E. 560), pursuant to the decision of the Supreme Court of the United States (299 U. S. 178, 57 Sup. Ct. 129, 81 L. ed. . . . ), the decision and judgment of this court in 50 Ga. App. 713 (179 S. E. 239) ate vacated and set aside; and for the reasons stated in the decision of the Supreme Court of Georgia, in accordance with the decision of the Supreme Court of the United States, the judgment of the city court of Carrollton, overruling the motion for new trial of John Hancock Mutual Life Insurance Company, was error and must be reversed.

Judgment reversed.

/Stephens, P. J., and Pelton, J., conew.